Citation Nr: 0423010	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  01-06 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than January 12, 
1998, for the grant of the 30 percent rating for mitral valve 
prolapse.

(The issue of entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to June 
1986.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC, 
that implemented a December 1996 Board decision that 
established service connection for mitral valve prolapse.  
The veteran perfected an appeal with respect to the initial 
(noncompensable) disability evaluation assigned.  

During the course of this appeal, a 10 percent evaluation was 
assigned effective June 11, 1986, and a 30 percent evaluation 
was assigned effective January 12, 1998.  A hearing was held 
before the undersigned Veterans Law Judge (formerly known as 
a Member of the Board), which was held in Washington, DC, in 
April 2002.  During the hearing, the veteran clearly 
indicated that he was not in disagreement with the current 30 
percent evaluation assigned for the service-connected mitral 
valve prolapse, but rather the effective date assigned for 
the evaluation.  As such the issue in appellate status is as 
characterized above.  

When the matter was before the Board in July 2002, the Board 
denied the veteran's claim of entitlement to an effective 
date earlier than January 12, 1998, for the current 30 
percent evaluation for his service-connected mitral valve 
prolapse.  The veteran appealed the Board's July 2002 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a June 2003 order, granted the 
parties' joint motion for remand, vacating the Board's July 
2002 decision and remanding the case for compliance with the 
terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As the parties pointed out in the joint motion for remand, 
dated in June 2003, while the veteran's claim was pending, 
there was a significant change in the law.  In November 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted, and that 
liberalizing law is applicable to the veteran's claims 
because they are pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).

In the joint motion, citing the Court's decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002), the parties agreed that 
the case needed to be remanded because VA had failed to 
satisfy its duties to notify under the VCAA.  In this regard, 
the parties explained that VA had not specifically provided 
the veteran with notice of the allocation of the burdens for 
obtaining evidence necessary to his claim, or of the evidence 
necessary to substantiate his claim.  As such, on remand, the 
RO must send the veteran a letter advising him of which 
portion of the evidence he is to provide, which part, if any, 
the RO will attempt to obtain on his behalf, and a request 
that the appellant provide any evidence in his possession 
that pertains to this claim.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his attorney a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

3.  The veteran and his attorney must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


